EXHIBIT 23.1b Consent of Independent Registered Public Accounting Firm Bank of Auburn Hills Auburn Hills, Michigan We hereby consent to the use in the proxy statement/prospectus constituting a part of this Amendment No. 2 to Registration Statement on Form S-4 of Capitol Bancorp Limited of our report dated April 6, 2009 relating to the financial statements of Bank of Auburn Hills which is contained in the proxy statement/prospectus.We also consent to the reference to us under the caption "Experts" in the proxy statement/prospectus. /s/ BDO SEIDMAN, LLP Grand Rapids, Michigan April
